DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/5/2022 has been entered.  Claim 8 has been cancelled.  Therefore, claims 1-7 and 9 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "LIQUID CRYSTAL DEVICE COMPRISING A WALL PORTION EXTENDING ALONG A THIRD END AND A FOURTH END OF A PIXEL ELECTRODE AND COVERING THE PIXEL ELECTRODE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the liquid crystal device of claim 1, in particular, a pixel electrode including a first end extending along a first direction, a second end intersecting the first end, and extending along a second direction, a third end intersecting the second end, and extending along the first direction, and a fourth end intersecting the first end and the third end, and extending along the second direction; a transistor provided corresponding to the pixel electrode; a first light shielding member extending along the first direction; a second light shielding member intersecting the first light shielding member, and extending along the second direction; a third light shielding member intersecting the second light shielding member, and extending along the first direction; a fourth light shielding member intersecting the first light shielding member and the third light shielding member, and extending along the second direction; and a wall portion extending along the third end and the fourth end of the pixel electrode, and covered with the pixel electrode, wherein the wall portion includes a first layer and a second layer stacked, from the pixel electrode side, at the first layer so that the second layer entirely overlaps the first layer in plan view, the second layer includes a material different from the first layer, and is thicker than the first layer, the pixel electrode is provided such that an end portion thereof is aligned with each of the first light shielding member, the second light shielding member, the third light shielding member, and the fourth light shielding member, and the wall portion extends along the end portion of the pixel electrode between a layer provided with the first light shielding member, the second light shielding member, the third light shielding member, and the fourth light shielding member, and a layer provided with the pixel electrode.  The closest prior art of Ito (U.S. 2019/0317361) discloses a liquid crystal device (100, Fig. 1), comprising: a liquid crystal layer (80, Fig. 2) including liquid crystal molecules (85, Fig. 4); a pixel electrode (9a, Fig. 4; page 3, para [0039]) including a first end (upper horizontal portion of 9a, Fig. 3) extending along a first direction (X direction, Fig. 3), a second end (right vertical portion of 9a, Fig. 3) intersecting the first end (upper horizontal portion of 9a, Fig. 3), and extending along a second direction (Y direction, Fig. 3), a third end (lower horizontal portion of 9a, Fig. 3) intersecting the second end (right vertical portion of 9a, Fig. 3), and extending along the first direction (X direction, Fig. 3), and a fourth end (left vertical portion of 9a, Fig. 3) intersecting the first end (upper horizontal portion of 9a, Fig. 3) and the third end (lower horizontal portion of 9a, Fig. 3), and extending along the second direction (Y direction, Fig. 3); a transistor (30, Figs. 3-4) provided corresponding to the pixel electrode (9a, Fig. 3); and a wall portion (combination of: 9e and 8a, Figs. 3 and 5) extending along the third end (9e/8a extending along lower horizontal portion of 9a, Figs. 3 and 5) and the fourth end (9e/8a extending along left vertical portion of 9a, Figs. 3 and 5) of the pixel electrode (9a, Figs. 3 and 5), wherein the wall portion (combination of: 9e and 8a, Figs. 3 and 5) includes a first layer (8a, Figs. 3 and 5) and a second layer (9e, Figs. 3 and 5) stacked, from the pixel electrode side (9a, Figs. 3 and 5), at the first layer (8a, Figs. 3 and 5) so that the second layer (9e, Figs. 3 and 5) entirely overlaps the first layer (8a, Figs. 3 and 5) in plan view, and the second layer (9e, Figs. 3 and 5) includes a material (9e formed of a transmissive material, Figs. 3 and 5) different from the first layer (8a formed of a light shielding material, Figs. 3 and 5), and is thicker than the first layer (second layer 9e is thicker than the first layer 8a, Fig. 5).  However, Ito fails to disclose all the combination of features including “a first light shielding member extending along the first direction; a second light shielding member intersecting the first light shielding member, and extending along the second direction; a third light shielding member intersecting the second light shielding member, and extending along the first direction; a fourth light shielding member intersecting the first light shielding member and the third light shielding member, and extending along the second direction; the pixel electrode is provided such that an end portion thereof is aligned with each of the first light shielding member, the second light shielding member, the third light shielding member, and the fourth light shielding member, and the wall portion extends along the end portion of the pixel electrode between a layer provided with the first light shielding member, the second light shielding member, the third light shielding member, and the fourth light shielding member, and a layer provided with the pixel electrode” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the liquid crystal device of Ito to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-7 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871